Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 10 remain in the application as withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the examiner cannot find antecedent basis the “free states” in the description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims it remains unclear in which configuration applicant intends to claim the invention because the claims include the threaded nut in both the configuration before assembly and also claims the threaded nut in a configuration after it is assembled with the treaded rod and countertop.  The amendment to claim 1, requires the blocks to be “subject to a continuous external force from the countertop” which requires there to be countertop in order to provide that force but the countertop is only claimed as a “configured to” limitation meaning the nut in not necessarily required to be in combination with the countertop. So, it is unclear how the blocks would be subjected to the continuous force without the countertop.  As best understood the claims are interpreted broadly as being directed to the threaded nut, with the interaction with the threaded rod and countertop being an intended use for the threaded nut.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darocha (US 10,724,215).  Darocha discloses a threaded nut (103) for coupling to a threaded rod (102).  The threaded nut comprising: a body (104) including a through hole (141), a mounting cavity (143); a plurality of threaded blocks (161, 162) to move radially in the cavity between locking (Fig. 7) and non-locking positions (Fig. 6), with each block having an inner thread and an outer first inclined surface and an outer first straight surfaces (pointed to in annotated figure below); and a pushing cover (105) including a second straight surface and a second angled surface (pointed to in annotated figure below) to move in a vertical direction where the inclined surfaces cooperate to move the threaded blocks to the locking position where the straight surfaces cooperate (column 6, paragraphs beginning line 37 and 61).  An inner wall of the cavity includes a first guiding portion for a second guiding portion on the cover (shown as the notch formed in the upper wall 144 in Fig. 3).  The angled surfaces are shown to be parallel.  The claimed interaction of when the threaded nut is locked to the threaded rod and the pushing cover is abutting the countertop is interpreted as an intended where the prior art needs only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  To that end, since the nut of Darocha has the same structure as the claims threaded nut it would be capable of the claimed intended use.  For example, the threaded nut could be installed axially on the threaded rod with the blocks disengaged from the rod and then when the pushing cover reaches a countertop blocks would be engaged and pushed inward as the nut is rotated and the cover is pushed tighter against the countertop and once fully abutting the countertop it would provide a continuous external force to the blocks maintain while maintaining a downward force.  And once removed the blocks could be reset to a free state to be used again.


    PNG
    media_image1.png
    480
    1076
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit (US 6,179,539) in view Thau (US 5,035,528).  In considering the second embodiment, Benoit discloses a threaded nut (70) for coupling to a threaded rod (column 1, paragraph beginning line 34).  The threaded nut comprising: a body (12, 20, 22, 27) including having a through hole (14) and a mounting cavity (28); a plurality of threaded blocks (16, 18) to move radially in the cavity between locking (Figs. 13, 14) and non-locking (Figs. 11, 12) positions each block has an inner thread and an outer first inclined surface and an outer first straight surfaces (pointed to in annotated figure below); and a pushing cover (30) including a second actuating portion and a second straight surface (pointed to in annotated figure below) to move in a vertical direction where the inclined surface cooperate to move the threaded blocks to the locking position where the straight surfaces cooperate (Figs. 13, 14).  Any surface of an inner wall of the cavity read as a first guiding portion for a second guiding portion on the cover and, the second actuating surface is annular. 

    PNG
    media_image2.png
    550
    802
    media_image2.png
    Greyscale

Benoit does not disclose the cover having a second inclined surface.  Thau discloses a threaded nut including a plurality of threaded blocks (28) and a pushing cover (54) wherein each of the pushing cover and threaded blocks include an inclined surface to direct the cover to engage the blocks (Figs. 3 and 4).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the actuating surface of Benoit with a second inclined surface as disclosed in Thau in order to better direct the cover member to facilitate the engagement of the cooperating straight surfaces.  Once the combination was made, the second inclined surface would be annular.  Once the combination was made, the angled surfaces would be parallel.
	As above, the claimed interaction of when the threaded nut is locked to the threaded rod and the pushing cover is abutting the countertop is interpreted as an intended where the prior art needs only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  To that end, since the nut of modified Thau has the same structure as the claims threaded nut it would be capable of the claimed intended use.  For example, the threaded nut could be installed axially on a threaded rod with the blocks disengaged from the rod and then when the pushing cover reaches a countertop the blocks would be engaged and pushed inward then the nut could be rotated and the cover is pushed tighter against the countertop and once fully abutting the countertop it would provide a continuous external force to the blocks while maintain a downward force.  And once removed the blocks could be reset to a free state to be used again.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Darocha or Benoit in view of Thau as applied to claim 1 above, and further in view of Li (US 6,974,291).  Li discloses the inclusion of a mounting seat (146) between a nut (140) and a “counter” (116).  The “counter” being an intended use.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide Darocha and/or modified Benoit with a mounting seat as disclosed in Li for the propose of improving the alignment of the nut and rod with an aperture in a substrate. 

Allowable Subject Matter
Claims 3 and 5-7 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 and 12 are allowable.

Response to Remarks
Applicant’s remarks have been considered and the rejections have been maintained generally unchanged.  

In regards to the arguments directed at the 112(b) rejection.  The amendment to claim 1, claims the “blocks are subject to a continuous external force from the countertop” which makes the claims unclear under 112(b) because the countertop is not positively recited but, instead is only included as “configured to” to be used with the nut.  So without the countertop limitation the limitation of the “external force from the countertop” would be not achievable.  And similarly there would be no “resets to a free state”.  Additionally, the claims are now defining the nut in two different structural states; the nut itself cannot be both “subjected to a continuous external force” and at the same time “separated from the threaded rod”.  

In regards to the arguments directed at the prior art.  The examiner agrees that the applied prior art does not disclose the nut subjected to a continuous external force from a countertop and which when removed the blocks are reset to a free state.  However, the prior does disclose the structural limitation claimed of the nut which would be capable of receiving a continuous external force and then reset once the force is removed for the reasons as described above.

It is suggested that applicant claim what the device is and not what is does because that is what is covered by claims to the article. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  In this instance it seems the “elastic reset piece” (shown as 50) is critical to countering the continuous external force and to reset the blocks to be separated from the rod so, applicant may consider adding that feature to the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677